Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-7-2006

Thorn v. Smith
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3049




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Thorn v. Smith" (2006). 2006 Decisions. Paper 115.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/115


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                            CLD-42
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No. 06-3049
                                   ________________

                                    JOSEPH THORN,
                                          Appellant

                                            v.

            JOSEPH SMITH, Individually and in his capacity as Warden/USP
                     Lewisburg; US BUREAU OF PRISONS;
                    TROY WILLIAMSON; DAVE MOFFAT;
               WARDEN D. SCOTT DODRILL; HARLEY G. LAPPIN
                           ______________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civil No. 06-cv-0016 )
                    District Judge: Honorable James F. McClure, Jr.
                              ________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                  November 9, 2006

               Before: RENDELL, SMITH and COWEN, Circuit Judges

                                (Filed December 7, 2006)
                                    ______________

                               OPINION OF THE COURT
                                   ______________

PER CURIAM

       Joseph Thorn appeals from an order of the United States District Court for the

Middle District of Pennsylvania denying his motion for preliminary injunctive relief in his
civil rights action.

       Thorn’s amended complaint sought injunctive relief to alleviate crowded housing

conditions at the Federal Prison Camp in Lewisburg, Pennsylvania and to block a planned

expansion to house additional inmates, which he asserted violated his rights under the

Eighth Amendment. Thorn also sought a temporary restraining order and a preliminary

injunction ordering prison officials to stop the planned expansion to house additional

inmates. On March 7, 2006, the District Court denied Thorn’s request for a temporary

restraining order. Thereafter, on May 23, 2006, the District Court, without conducting a

hearing, denied Thorn’s request for a preliminary injunction.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1292(a)(1). Because

Thorn has been granted in forma pauperis status pursuant to 28 U.S.C. § 1915, we review

this appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). An appeal may

be dismissed if it has no arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319,

325 (1989).

       A preliminary injunction is an extraordinary remedy that should be granted only if:

(1) the plaintiff is likely to succeed on the merits; (2) denial will result in irreparable harm

to the plaintiff; (3) granting the injunction will not result in irreparable harm to the

defendant; and (4) granting the injunction is in the public interest. See e.g., NutraSweet

Co. v. Vit-Mar Enterprises, Inc., 176 F.3d 151, 153 (3d Cir. 1999). A plaintiff’s failure to

establish any element in his favor renders a preliminary injunction inappropriate. See id.



                                               2
Furthermore, a request for injunctive relief in the prison context must be viewed with

great caution because of the intractable problems of prison administration. See Goff v.

Harper, 60 F.3d 518, 520 (8th Cir. 1995).

       The District Court concluded that Thorn could not show that he would suffer

irreparable harm absent issuance of the injunction. We agree. To show irreparable harm,

a plaintiff must demonstrate a clear showing of immediate, irreparable injury; an

injunction may not be used to eliminate the possibility of a remote future injury. See

Acierno v. New Castle County, 40 F.3d 645, 653 (3d Cir. 1994). Although Thorn alleges

that he is suffering irreparable physical and emotion harm, he fails to articulate any actual

irreparable harm that he would suffer absent issuance of the injunction. Furthermore, the

issuance of an injunction would be against the public interest. An injunction would

impose a serious financial and administrative hardship on the federal prison system

because it would require the reassignment of a large number of inmates to different

facilities. Accordingly, Thorn has not established the elements necessary for the issuance

of a preliminary injunction.

       For the foregoing reasons, we will dismiss this appeal pursuant to 28 U.S.C. §

1915(e)(2)(B).




                                              3